Cite as 2014 Ark. App. 79

                    ARKANSAS COURT OF APPEALS

                                         DIVISION II
                                        No. CR-13-548


                                              Opinion Delivered: January 29, 2014

 FRANKIE LEE BROWN                      APPEAL FROM THE PULASKI
                                        COUNTY CIRCUIT COURT,
                              APPELLANT SECOND DIVISION
                                        [NO. CR-2012-2683]
 V.
                                              HONORABLE CHRISTOPHER
 STATE OF ARKANSAS                            CHARLES PIAZZA, JUDGE

                                APPELLEE AFFIRMED


                             RHONDA K.WOOD, Judge


       A jury found Frankie Lee Brown guilty of first-degree battery. His sole point on

appeal is that the circuit court erred by denying his directed-verdict motion. The evidence

that Brown stabbed the victim in the chest is substantial evidence to support the jury’s

verdict that he caused serious injury to the victim under circumstances manifesting

extreme indifference to the value of human life. We affirm.

       On July 12, 2012, Brown approached Herbert Johnson, a homeless man, outside a

gas station in Little Rock and asked for money. Johnson said he did not have any money

and entered the store. When Johnson exited the store, Brown approached him again and

pushed him to the ground. A brief skirmish followed. Johnson realized he was bleeding

badly, re-entered the store for assistance, and was taken to a local hospital where he

underwent emergency surgery to repair a life-threatening laceration to his chest.
                                Cite as 2014 Ark. App. 79


       On appeal, Brown contends the circuit court should have granted his motion for a

directed verdict, which is a challenge to the sufficiency of the evidence. Baughman v. State,

353 Ark. 1, 110 S.W.3d 740 (2003). When a defendant makes a challenge to the

sufficiency of the evidence on appeal, we view the evidence in the light most favorable to

the State and only consider evidence supporting the verdict. Id. The test for determining

the sufficiency of the evidence is whether the verdict is supported by substantial evidence,

direct or circumstantial. Id. Substantial evidence is evidence forceful enough to compel a

conclusion beyond suspicion or conjecture. Id.

       The State charged Brown with first-degree battery under Arkansas Code

Annotated section 5-13-201(a)(3) (Supp. 2011), which provides that “[a] person commits

battery in the first degree if [t]he person causes serious physical injury to another person

under circumstances manifesting extreme indifference to the value of human life[.]”

Circumstances manifesting extreme indifference are akin to a mental state, requiring

deliberate conduct with a knowledge or awareness that one’s actions are practically certain

to bring about the prohibited result. Williamson v. State, 2011 Ark. App. 73, 381 S.W.3d
134. The circumstances from which the jury may infer intent include the type of weapon

used, the manner in which it was employed by the defendant, and the nature, extent, and

location of the trauma suffered by the victim. Harmon v. State, 340 Ark. 18, 8 S.W.3d 472

(2000).

       Brown argues that there was insufficient evidence that he caused the injury to

Johnson under circumstances manifesting extreme indifference to the value of human life.

We disagree. The cardiothoracic surgeon who performed Johnson’s surgery testified that

                                             2
                                 Cite as 2014 Ark. App. 79


the injury inflicted by Brown was nearly fatal. Further, the stab wound, which was an inch

or two long and penetrated five-to-six inches into Johnson’s chest cavity, cut through

several arteries and veins inside Johnson’s chest and lacerated one of his lungs. Johnson

identified Brown as his attacker at trial and testified that Brown instigated the scuffle and

stabbed him. The surveillance footage corroborated Johnson’s account of the events. The

evidence introduced at trial easily constitutes substantial evidence that Brown caused

serious injury to Johnson under circumstances manifesting an extreme indifference to

human life. Consequently, we affirm the circuit court.

       Affirmed.

       GLADWIN, C.J., and BROWN, J., agree.

       Lisa Thompson, Deputy Public Defender, by: Clint Miller, Deputy Public Defender,

for appellant.

       Dustin McDaniel, Att’y Gen., by: Christian Harris, Ass’t Att’y Gen., for appellee.




                                             3